is served by mail, three (3) days shall be added to the prescribed period.").
                  Appellant's notice of appeal, however, was not filed in the district court
                  until March 31, 2015, eight days beyond the relevant appeal period. "[A]n
                  untimely notice of appeal fails to vest jurisdiction in this court."   Lozada v.
                  State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994).
                              Under this court's holding in               Kellogg v. Journal
                  Communications, if appellant delivered his notice of appeal to a prison
                  official for mailing on or before March 23, 2015, his notice of appeal would
                  be deemed timely filed. 108 Nev. 474, 477, 835 P.2d 12, 13 (1992) (holding
                  that a notice of appeal is deemed "filed" when it is delivered to a prison
                  official). Likewise, NRAP 4(d) provides that a notice of appeal "is timely if
                  it is delivered to a prison official for mailing on or before the last day for
                  filing." NRAP 4(d) further provides that when the prison has a notice of
                  appeal log or another system designed for legal mail, the prisoner must
                  use the logs to receive the benefit of this rule. Because appellant signed
                  his notice of appeal on March 23, 2015, this court directed the attorney
                  general to obtain and transmit a copy of the notice of appeal log. If
                  appellant did not use the notice of appeal log, the attorney general was to
                  inform this court whether appellant used any other logs.
                              On June 3, 2015, the attorney general submitted a timely
                  response. The attorney general indicates that the prison maintains both a
                  notice of appeal log and a legal mail log. It appears that appellant did not
                  use the notice of appeal log, but did use the legal mail log on March 24,
                  2015, one day after the date appellant's notice of appeal was due. This
                  court's decision in Kellogg contemplates that the date of delivery of the
                  notice of appeal to a prison official will be determined by the date recorded



SUPREME COURT
         OF
      NEVADA
                                                         2
((I) 1947A    e
                   in the prison mail log. Id. at 476-77, 835 P.2d at 13. Because appellant's
                   notice of appeal was untimely delivered to prison officials, we
                               ORDER this appeal DISMISSED.




                                            Saitta



                   Gibboris                                   Pickering




                   cc: Hon. Kathleen E. Delaney, District Judge
                        Marvin D. Perkins
                        Attorney General/Las Vegas
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                         3
(0) 1947A 44e47/